DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020, 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2019/0393381; hereinafter Shibata) in view of Liao et al (US 2014/0103289; hereinafter Liao).
Regarding claim 1, Fig 1, 2A, 3A, 4A of Shibata discloses a nitride semiconductor light-emitting element comprising:
a multi-quantum well layer (40; Fig 1; ¶ [0044], [0082]) comprising AlGaN (¶ [0082]) and comprising plurality of well layers (41/42; Fig 1; ¶ [0082]) and producing 
a metal electrode part (70; Fig 2; ¶ [0065]) comprising Al (¶ [0065]) that is located above the multi-quantum well layer (40; Fig 1; ¶ [0044], [0082]) and reflects a first light that is a part of the light produced by the multi-quantum well layer and travels upward (¶ [0065]);
a multi-stacked semiconductor layer (60A; Fig 1; ¶ [0086]) that is located between the multi-quantum well layer (40; Fig 1; ¶ [0044], [0082]) and the metal electrode part (70; Fig 2; ¶ [0065]), comprises a plurality of p-type semiconductor layers (61/63; Fig 4A; ¶ [0085]) comprising p-type AlGaN (¶ [0085]) and is configured in such a manner that the first light travels out and back therein within via reflection at the metal electrode part (70; Fig 2; ¶ [0065]) until meeting a second light that is part of the light produced by the multi-quantum well layer and travels downward (¶ [0086]-[0088]); and
a contact electrode part (60B; Fig 2A; ¶ [0051]) /65; Fig 5) provided between the metal electrode part (70; Fig 2; ¶ [0065]) and the multi-quantum well layer (40; Fig 1; ¶ [0044], [0082]) and comprising Al (¶ [0051]);
wherein a difference in refractive index between a p-type semiconductor layer (61; Fig 4A; ¶ [0090]) and a layer (63; Fig 4A; ¶ [0091]) adjacent thereto in the multi-stacked semiconductor layer is not more than 0.12 ([0090]-[0091] lists different materials for layers (61/63) and based on these materials and their refractive index, it can be concluded that that difference will be not more than 0.12);
wherein the multi-stacked semiconductor layer (60A; Fig 1; ¶ [0086]) and the contact electrode part (60B; Fig 2A; ¶ [0051]) /65; Fig 5) have a film thickness that 
However Shibata does not expressly disclose the contact electrode part is an ITO contact electrode part comprising indium tin oxide.
In the same field of endeavor, Liao discloses a contact electrode part can comprise Al or indium tin oxide (¶ [0158]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that an ITO contact electrode part comprises indium tin oxide or Al as taught by Liao for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).

Regarding claim 2, Fig 1, 2A, 3A, 4A of Shibata discloses thickness range of the multi-stacked semiconductor layer (60A; Fig 1; ¶ [0086]) and also the wavelength of the light produced (¶ [0081]).
However Shibata does not expressly disclose an optical path length through the multi-stacked semiconductor layer in a film thickness direction is equal to a value obtained by adding an integral multiple of half a wavelength of the first light to one-quarter the wavelength.
However, the ordinary artisan would have recognized the film thickness of the multi-stacked semiconductor layer and wavelength of the light to be a result effective 

Regarding claim 3, Fig 1, 2A, 3A, 4A of Shibata discloses thickness range of the multi-stacked semiconductor layer (60A; Fig 1; ¶ [0086]) and also the wavelength of the light produced (¶ [0081]).
However Shibata does not expressly disclose the optical path length through the multi-stacked semiconductor layer in the film thickness direction is substantially equal to a value obtained by adding an integral multiple of half a wavelength of the first light to one quarter the wavelength and then multiplied by Cos θº, wherein θº is an angle formed by the film thickness direction of the multi-stacked semiconductor layer and the first light.
However, the ordinary artisan would have recognized the film thickness of the multi-stacked semiconductor layer and wavelength and angle of the light to be a result effective variable affecting an optical path length. Thus, it would have been obvious to vary the film thickness and wavelength in order to obtain optical path length equal to a value obtained by adding an integral multiple of half a wavelength of the first light to one-quarter the wavelength and then multiplied by Cos θº i.e. within the claimed range, 

Regarding claim 4, Fig 1, 2A, 3A, 4A of Shibata discloses thickness range of the multi-stacked semiconductor layer (60A; Fig 1; ¶ [0086]) and also the wavelength of the light produced (¶ [0081]).
However Shibata does not expressly disclose the optical path length through the multi-stacked semiconductor layer in the film thickness direction is within the range of 0.5 times to 0.8 times the wavelength of the first light.
However, the ordinary artisan would have recognized the film thickness of the multi-stacked semiconductor layer and wavelength and angle of the light to be a result effective variable affecting an optical path length. Thus, it would have been obvious to vary the film thickness and wavelength in order to obtain optical path length within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 5, Fig 1, 2A, 3A, 4A of Shibata discloses the multi-stacked semiconductor layer (60A; Fig 1; ¶ [0086]) or (61/63; Fig 4A; ¶ [0085]) has a film thickness in the range from 60 nm to 100 nm (Table 1; ¶ [0113]-[0114]).

Regarding claim 6, Fig 1, 2A, 3A, 4A of Shibata discloses thickness range of the multi-stacked semiconductor layer (60A; Fig 1; ¶ [0086]), thickness of the plurality of 
However Shibata does not expressly disclose an optical path length from an upper surface of any of the plurality of well layers constituting the multi-quantum well layer to an interface between the multi-stacked semiconductor layer and the metal electrode part is substantially equal to a value obtained by adding an integral multiple of half a wavelength of the first light to one-quarter the wavelength.
However, the ordinary artisan would have recognized the film thickness of the multi-stacked semiconductor layer/ multi-quantum well layers and wavelength of the light to be a result effective variable affecting an optical path length. Thus, it would have been obvious to vary the film thickness and wavelength in order to obtain optical path length from an upper surface of any of the plurality of well layers constituting the multi-quantum well layer to an interface between the multi-stacked semiconductor layer and the metal electrode part is substantially equal to a value obtained by adding an integral multiple of half a wavelength of the first light to one-quarter the wavelength i.e. within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 7, Fig 1, 2A, 3A, 4A of Shibata discloses thickness range of the multi-stacked semiconductor layer (60A; Fig 1; ¶ [0086]), thickness of the plurality of quantum well layers (40; Fig 1; ¶ [0044], [0082]) and also the wavelength of the light produced (¶ [0081]).

However, the ordinary artisan would have recognized the film thickness of the multi-stacked semiconductor layer/ multi-quantum well layers and wavelength of the light to be a result effective variable affecting an optical path length. Thus, it would have been obvious to vary the film thickness and wavelength in order to obtain optical path length from an upper surface of any of the plurality of well layers constituting the multi-quantum well layer to an interface between the multi-stacked semiconductor layer and the metal electrode part is substantially equal to a value obtained by adding an integral multiple of half a wavelength of the first light to one-quarter the wavelength and then multiplied by Cos θº i.e. within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 8, Fig 1, 2A, 3A, 4A of Shibata discloses the multi-stacked semiconductor layer (60A; Fig 1; ¶ [0086]) comprises an electron blocking layer (61; Fig 4A; ¶ [0085]) located on the multi-quantum well layer side (40; Fig 1; ¶ [0044], [0082]) and a p-type cladding layer (63; Fig 4A; ¶ [0085]) located on the electron blocking layer (61; Fig 4A; ¶ [0085]) and comprising p-type AlGaN (¶ [0088]). 


Regarding claim 10, Fig 1, 2A, 3A, 4A of Shibata discloses the p-type cladding layer (63; Fig 4A; ¶ [0085]) comprises a first type cladding layer (63; Fig 4A; ¶ [0092]) located on the electron blocking layer side (61; Fig 4A; ¶ [0085]) and comprising p-type AlGaN with a first composition ratio (¶ [0092]) and a second p-type cladding layer (63; Fig 4A; ¶ [0092]) located on the p-type contact layer side (65; Fig 5; ¶ [0088]) and comprising p-type AlGaN with a second composition ratio smaller than a first composition ratio (¶ [0092]).

Claims 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2019/0393381; hereinafter Shibata) in view of Liao et al (US 2014/0103289; hereinafter Liao) as applied to claim 1 and further in view of Mughal et al (US 2020/0335663; hereinafter Mughal).
Regarding claim 11, Shibata does not expressly disclose the multi-stacked semiconductor layer further comprises a tunnel junction that is located on the p-type cladding layer.
In the same field of endeavor, Fig 1 of Mughal discloses a tunnel junction (30; Fig 1; ¶ [0014]) located on a p-type semiconductor layer (22; Fig 1; ¶ [0033]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a tunnel junction is located 

Regarding claim 12, Shibata in view of Mughal as modified above in claim 11 (Mughal in particular) discloses the tunnel junction (30; Fig 1; ¶ [0014] of Mughal) comprises a p-type layer comprising a p-type semiconductor (24; Fig 1; ¶ [0014]) and an n-type layer comprising an n-type semiconductor (26; Fig 1; ¶ [0014]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a tunnel junction is located on the p-type cladding layer as taught by Mughal as a tunnel junction (TJ) is a highly doped (n.sup.+/p.sup.+) interface that allows electrons to tunnel between the valence band and conduction band (¶ [0014]).

Regarding claim 14, Fig 1, 2A, 3A, 4A of Shibata discloses an electrode part (67; Fig 5; ¶ [0088]) located between the metal electrode part (70; Fig 2; ¶ [0065]) and the ITO contact electrode part (60B; Fig 2A; ¶ [0051]) /65; Fig 5).
However Shibata does not expressly disclose an electrode part comprises Ti, Ni or Pd.
In the same field of endeavor, Liao discloses that a p-type electrode part/contact part can comprise Ti, Ni or Pd (¶ [0158]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that an electrode part comprises 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe (US 2020/0287087; The prior art discloses a nitride semiconductor light emitting element comprising multi-quantum well layer and emitting deep ultraviolet light)
Hirayama et al (US 9153741; The prior art discloses a nitride semiconductor light emitting element comprising multi-quantum well layer and emitting deep ultraviolet light)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RATISHA MEHTA/Primary Examiner, Art Unit 2895